DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 10/18/21.  At this point claims 1, 4-5, 11, 13, and 18 have been amended and claims 2-3 and 12 have been cancelled. Thus, claims 1, 4-11, and 13-20 are pending in the instant application.
	The instant application having Application No.  16/818,418 has a total of  17 claims pending in the application, there are  3  independent claims and  14  dependent  claims, all of which are ready for examination by the examiner.

   1.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's amendments and arguments with respect to claims 1, 4-11, and 13-20 have been considered and are persuasive.  The Examiner notes that each independent claim has incorporated previously objected to claim language from previous claims.  

   2.   REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Claim 1 recites the limitations of:
“…

store the plurality of segments, each having a size smaller than a physical page of the nonvolatile memory, in the main meta data area, 
wherein the plurality of segments are stored in the main meta data area based on an order in which the plurality of segments are updated, and the number the updated page mapping entries of each of the plurality of segments.”

Claim 11 recites the limitations of:
“…
storing updated page mapping entries of the plurality of page mapping entries in the journal area as journal data; and 
storing a plurality of segments in the main meta data area based on an order in which the updated page mapping entries are stored in the journal area and the number of the updated page mapping entries of each of the plurality of segments dividing the plurality of page mapping entries, 
wherein the controller starts the storing of the plurality of segments in the main meta data area when the journal area is full.”

Claim 18 recites the limitations of:
“…
store updated page mapping entries of the plurality of page mapping entries in the journal area as journal data: and 
store the plurality of segments, each having a size smaller than a physical page of the nonvolatile memory, in the main meta data area, 
wherein the updated page mapping entries are first updated page mapping entries, the journal data are first journal data the journal area is a first journal area and the main meta data area is a first main meta data area and 
wherein the controller is further configured to: 
further update the address mapping table; 
store second updated page mapping entries of the plurality of page mapping entries in a journal area of the nonvolatile memory different from the first journal area: and 
store the plurality of segments in a main meta data area of the nonvolatile memory different from the first main meta-data area.”

The limitations above are not taught or rendered obvious in view of the prior art of record, particularly in combination with the other limitations of the claims.  The dependent claims are allowable for at least same reasons as its respective independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


   3.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1, 4-11, and 13-20 are allowed as noted above.  
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137